Exhibit 10.2 Altairnano 2008 Incentive Bonus Plan Document Purpose – The annualIncentive Bonus is intended to compensate all regular employees for achieving pre-determined individual (for Level 2 - 6 employees only) and corporate goals. The Bonus is a key element of the Company’s total compensation plan for all employees. This document outlines the scope and administration of the 2008 Incentive Bonus Plan. Eligibility – All regular employees are included in the plan. The extent of their participation is based on their actual earned covered compensation for 2008. A participant must be an employee on the date the bonus is paid to receive a bonus award. We do not consider a bonus under this plan to be earned until the date it is paid. This plan is not a contract and may be amended, eliminated or replaced at Altairnano’s sole discretion. Overview of Plan
